DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn Rejections
The rejection of claims 1-4 and 8-11 as being anticipated by Tao of record in the previous Office Action mailed 9/3/2020 has been withdrawn due to Applicant's amendment filed on 2/2/2021.
The rejection of claims 19-26 and 28 as being unpatentable over Tao in view of Sorrels of record in the previous Office Action mailed 9/3/2020 has been withdrawn due to Applicant's amendment filed on 2/2/2021.
The rejection of claim 27 as being unpatentable over Tao in view of Sorrels and further in view of Anstey of record in the previous Office Action mailed 9/3/2020 has been withdrawn due to Applicant's amendment filed on 2/2/2021.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-4, 6, 8-11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Tao (US 2015/0047097).
Tao discloses a protective glove for a hand, comprising a first thermoplastic layer (Fig. 2, layer 10; paragraphs [0018] and [0022]; claim 1), and a second thermoplastic layer (Fig. 2, layer 15; paragraphs [0018] and [0022]; claim 1) welded to the first thermoplastic layer (paragraph [0046]), wherein the second thermoplastic layer has a thickness greater than the thickness of the first thermoplastic layer (Fig. 2; claim 6; paragraph [0018]), and wherein the first thermoplastic layer is welded to the second thermoplastic layer to form a glove for a hand (Figs. 1-2; paragraphs [0011] and [0046]), wherein an opening exists between the first thermoplastic layer and the second thermoplastic layer which allows a user to place their hand into the glove, such that the user’s hand is between the first thermoplastic layer and the second thermoplastic layer (Figs. 1-2; claim 1).
However, Tao fails to specifically disclose the thickness of the second thermoplastic layer being between about 0.25 mm to about 0.75 mm. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the thicknesses of the second thermoplastic layer in Tao to have a thickness between about 0.25 mm to about 0.75 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art in absence of showing unexpected results. MPEP 2144.05 (II).
Regarding claim 2, the limitation “wherein the first thermoplastic layer covers the palm of a user’s hand during use, and wherein the second thermoplastic layer covers the back of the user’s hand” recites a recitation of the intended use of the claimed invention. It has been held that 
Regarding claim 3, Tao discloses the first thermoplastic layer covering the back of a user’s hand during use, and the second thermoplastic layer covering the palm of the user’s hand (Fig. 2; paragraph [0018]).
Regarding claim 4, Tao discloses the second thermoplastic layer having a thickness that is about twice the thickness of the first thermoplastic layer (Fig. 2).
Regarding claim 6, Tao fails to specifically disclose the first thermoplastic layer having a thickness of between about 0.02 mm to about 0.5 mm. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the thicknesses of the first thermoplastic layer in Tao to have a thickness of between about 0.02 mm to about 0.5 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art in absence of showing unexpected results. MPEP 2144.05 (II).

3, since the second thermoplastic layer can include polyurethane or polyvinyl chloride (paragraph [0022]; claim 8) , which are the same materials being used for the claimed second thermoplastic layer.
Regarding claim 9, Tao discloses the second thermoplastic layer being composed of two or more films heat welded together (paragraph [0046]).
Regarding claim 10, Tao discloses the first thermoplastic layer and/or the second thermoplastic layer comprising polyethylene (paragraphs [0032-0035]).
Regarding claim 11, Tao discloses the first thermoplastic layer and/or the second thermoplastic layer comprising polyurethane (paragraph [0022]).
Regarding claim 13, the first and second thermoplastic materials in Tao are resistant to bodily fluids, since they can comprise polyurethane (paragraph [0022]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Tao (US 2015/0047097) in view of Sorrels (US 2002/0134392).
Regarding claim 7, Tao teaches the claimed protective glove as shown above. However, Tao fails to teach the first thermoplastic layer having a durometer of about 20A to about 100A, and wherein the second thermoplastic layer has a durometer of about 70A to about 100A.
Sorrels teaches a protective guard for fingers and thumbs including a first thermoplastic layer and a second thermoplastic layer, wherein an opening exists between the first thermoplastic layer and the second thermoplastic layer, and wherein the first thermoplastic layer has a durometer of about 20A to about 100A and the second thermoplastic layer has a durometer of 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the glove in Tao to have the first thermoplastic layer having a durometer of about 20A to about 100A and to have the second thermoplastic layer having a durometer of about 70A to about 100A as suggested by Sorrels in order to provide the glove with flexibility, increased protection and increased penetration resistance.

Claims 1-4, 6-9, 13 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Sorrels et al. (US 2002/0134392) [hereinafter Sorrels].
Sorrels discloses a protective guard, comprising a first thermoplastic layer (Figs. 1-4, layer 46 or layer 48), and a second thermoplastic layer (Figs. 1-4, layer 46 or layer 48) welded to the first thermoplastic layer (paragraphs [0049] and [0065]), wherein the second thermoplastic layer has a thickness greater than the thickness of the first thermoplastic layer (Figs. 3-4; paragraph [0058]), and wherein the thickness of the second thermoplastic layer is between about 0.25 mm to about 0.75 mm, (paragraph [0060]), and wherein the first thermoplastic layer is welded to the second thermoplastic layer (paragraph [0065]), wherein an opening exists between the first thermoplastic layer and the second thermoplastic layer (Figs. 1 and 3-4).
Sorrels fails to specifically teach a glove for a hand.
It would have been an obvious matter of design choice to change the shape of the guards in Sorrels to be in the shape of a glove for a hand, since such a modification would have involved a mere change in the shape of a component. A change in shape is generally recognized as being within the level of ordinary skill in the art and is therefore obvious. MPEP 2144.04.

Regarding claim 3, Sorrels fails to specifically teach a glove for a hand wherein the first thermoplastic layer covers the back of a user’s hand during use, and wherein the second thermoplastic layer covers the palm of the user’s hand. It would have been an obvious matter of design choice to change the shape of the guards in Sorrels to be in the shape of a glove for a hand, wherein the first thermoplastic layer covers the back of a user’s hand during use, and wherein the second thermoplastic layer covers the palm of the user’s hand, since such a modification would have involved a mere change in the shape of a component. A change in shape is generally recognized as being within the level of ordinary skill in the art and is therefore obvious. MPEP 2144.04.
Regarding clam 4, Sorrels fails to specifically teach the second thermoplastic layer having a thickness that is about twice the thickness of the first thermoplastic layer. It would have been an obvious matter of design choice to modify the thicknesses of the thermoplastic layers in Sorrels to have the thickness of the second thermoplastic layer be about twice the thickness of the first thermoplastic layer, since such a modification would have involved a mere change in the 
Regarding claim 6, Sorrels teaches the first thermoplastic layer having a thickness of about 0.5 mm (paragraph [0060]), which falls within the claimed range of 0.02 mm to about 0.5 mm.
Regarding claim 7, Sorrels discloses the first thermoplastic layer having a durometer of about 20A to about 100A, and wherein the second thermoplastic layer has a durometer of about 70A to about 100A (paragraphs [0058-0060]).
Regarding claim 8, Sorrels teaches the second thermoplastic layer comprising polyvinyl chloride (paragraph [0049]), and therefore inherently has a density greater than about 1.0 g/cm3.
Regarding claim 9, Sorrels discloses the second thermoplastic layer being composed of two or more films heat welded together (paragraphs [0024], [0050] and [0065]).
Regarding claim 13, Sorrels discloses the first thermoplastic and the second thermoplastic being resistant to bodily fluids, since they comprise polyvinyl chloride (paragraph [0049]).
Regarding claim 34, Sorrels discloses the second thermoplastic layer being a different color than the first thermoplastic layer (paragraph [0048]).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Sorrels in view of Fowler (US 2002/0184695).
Sorrels fails to teach the first thermoplastic layer and/or the second thermoplastic layer being composed of polyurethane.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first thermoplastic layer and/or the second thermoplastic layer in Sorrels to be composed of a polyurethane as suggested by Fowler in order to form an alternate protective hand guard for use by medical personnel. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over either Sorrels or Tao in view of Anstey (US 2013/0291282).
Tao and Sorrels both fail to teach the first thermoplastic material and/or the second thermoplastic material comprising one or more folds which allow the first thermoplastic material and/or the second thermoplastic material to be bent without deformation of the first thermoplastic material and/or the second thermoplastic material. 
Anstey teaches a glove including folds in different areas of the glove for the purpose of providing lower resistance to flexing and anti-fatigue enhancements (paragraph [0002]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first thermoplastic layer and/or the second thermoplastic layer of the glove in either Tao or Sorrels to include one or more folds as suggested by Anstey in order to provide lower resistance to flexing and anti-fatigue enhancements.

s 10, 19-22, 24, 25, 28 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Sorrels et al. (US 2002/0134392) [hereinafter Sorrels] in view of Fowler (US 2002/0184695).
Regarding claims 10, 19 and 25, Sorrels discloses a protective guard, comprising a first thermoplastic layer (Figs. 1-4, layer 48), and a second thermoplastic layer (Figs. 1-4, layer 46) welded to the first thermoplastic layer (paragraphs [0049] and [0065]), wherein the second thermoplastic layer has a durometer greater than the durometer of the first thermoplastic layer (Figs. 3-4; paragraphs [0058-0060]), and wherein the thickness of the second thermoplastic layer is between about 0.1 mm to about 1.0 mm, (paragraph [0060]), and wherein the first thermoplastic layer is welded to the second thermoplastic layer (paragraph [0065]), wherein an opening exists between the first thermoplastic layer and the second thermoplastic layer (Figs. 1 and 3-4).
Sorrels fails to specifically teach a glove for a hand, and the first and second thermoplastic layers composed of a polyethylene film.
Fowler teaches that it is well known in the hand guard art to have a hand guard composed of polyethylene in order to form a protective hand guard for use by health and medical personnel (paragraphs [0007] and [0047]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first thermoplastic layer and/or the second thermoplastic layer in Sorrels to be composed of a polyethylene film as suggested by Fowler in order to form an alternate protective hand guard for use by medical personnel. 
Furthermore, it would have been an obvious matter of design choice to change the shape of the guards in Sorrels to be in the shape of a glove for a hand, since such a modification would 
Regarding claim 20, Sorrels fails to specifically teach a glove for a hand wherein the first thermoplastic layer covers the palm of a user’s hand during use, and wherein the second thermoplastic layer covers the back of the user’s hand. It would have been an obvious matter of design choice to change the shape of the guards in Sorrels to be in the shape of a glove for a hand, wherein the first thermoplastic layer covers the palm of a user’s hand during use, and wherein the second thermoplastic layer covers the back of the user’s hand, since such a modification would have involved a mere change in the shape of a component. A change in shape is generally recognized as being within the level of ordinary skill in the art and is therefore obvious. MPEP 2144.04.
Regarding claim 21, Sorrels fails to specifically teach a glove for a hand wherein the first thermoplastic layer covers the back of a user’s hand during use, and wherein the second thermoplastic layer covers the palm of the user’s hand. It would have been an obvious matter of design choice to change the shape of the guards in Sorrels to be in the shape of a glove for a hand, wherein the first thermoplastic layer covers the back of a user’s hand during use, and wherein the second thermoplastic layer covers the palm of the user’s hand, since such a modification would have involved a mere change in the shape of a component. A change in shape is generally recognized as being within the level of ordinary skill in the art and is therefore obvious. MPEP 2144.04.

Regarding claim 24, Sorrels discloses the second thermoplastic layer being composed of two or more films heat welded together (paragraphs [0024], [0050] and [0065]).
Regarding claim 28, Sorrels discloses the first thermoplastic and the second thermoplastic being resistant to bodily fluids, since they comprise polyvinyl chloride (paragraph [0049]).
Regarding claim 35, Sorrels discloses the second thermoplastic layer being a different color than the first thermoplastic layer (paragraph [0048]).

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over the Sorrels in view of Fowler as applied to claim 19 above, and further in view of Anstey (US 2013/0291282).
Sorrels fails to teach the first thermoplastic material and/or the second thermoplastic material comprising one or more folds which allow the first thermoplastic material and/or the second thermoplastic material to be bent without deformation of the first thermoplastic material and/or the second thermoplastic material. 
Anstey teaches a glove including folds in different areas of the glove for the purpose of providing lower resistance to flexing and anti-fatigue enhancements (paragraph [0002]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first thermoplastic layer and/or the second thermoplastic layer of the glove in Sorrels to include one or more folds as suggested by Anstey in order to provide lower resistance to flexing and anti-fatigue enhancements.

Response to Arguments
Applicant's arguments with respect to the 103 rejection of claim 6, which is now incorporated into claim 1, over Tao filed 2/2/2021 have been fully considered but they are not persuasive. 
Applicant argues that Tao appears to teach away from use of a glove that has a layer having a thickness of greater than 0.1 mm…the gloves of Tao are intended to have a thickness of 0.1 mm, at most. This particularly true for polyethylene gloves. Tao teaches that polyethylene gloves having a thickness greater than 0.02 mm would be very uncomfortable to wear and would be difficult to perform the required tasks needed in the food handling industry. While Tao makes a single mention that gloves thicker than 0.1 mm can be made for ‘heavy duty applications’, Tao does not teach or suggest what kind of applications are heavy duty applications. Furthermore, Tao does not teach what would be the upper limits of such heavy duty gloves. A person of ordinary skill relying on the disclosure of Tao would conclude that gloves having a thickness greater than 0.1 mm would be undesirable, particularly for medical and food services uses. Teaching away from art is a per se demonstration of lack of obviousness”.
This argument is not deemed persuasive. The arguments of counsel cannot take place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). Additionally, disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994). MPEP 2123. 
above for heavy duty applications while still maintaining comfort like that of natural and synthetic rubbers (paragraph [0014]). Thus, Tao teaches the layer of the glove can have a thickness greater than 0.1 mm, which could include a thickness between about 0.25 mm to about 0.75 mm, as recited in claim 1. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the thicknesses of the second thermoplastic layer in Tao to have a thickness between about 0.25 mm to about 0.75 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art in absence of showing unexpected results. MPEP 2144.05 (II). 
Applicant further argues that “Tao does not teach or suggest using a thicker layer on the back side of the glove. In fact, Tao teaches the opposite. Tao teaches that having a thicker palm side helps the durability of the glove. In contrast to Tao, Applicant is forming a glove that has a thicker protective layer intended to protect the back side of the user’s hand from sharp objects (needles, knives, etc.), while maintaining a thinner palm side layer. Placing a thin layer on the palm side, according to the teachings and suggestions of Tao would destroy the intended purpose of Tao, which is to form a durable glove. Tao suggests that a durable glove should last more than several minutes (See Tao paragraph [0018]). An obvious rejection based upon a modification of a reference that destroys the intent, purpose or function of the invention disclosed in the reference, is not proper and the case of obviousness cannot be properly made. In re Gordon, 733 F.2d 900, 221 USPQ 1125 (Fed. Cir. 1984)”.
This argument is not deemed persuasive. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Furthermore, in response to applicant's argument that Tao teaches a glove having a thicker palm side and not a thicker layer on the back side of the glove, it is to be pointed out that this is a recitation of the intended use of the claimed invention and a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
For the reasons above, claim 1 is unpatentable over Tao.

Applicant’s arguments, see pages 11-12, filed 2/2/2021, with respect to the 103 rejection of claim 19 as being unpatentable over Tao in view of Sorrels have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Sorrels and Fowler as shown above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE A SIMONE whose telephone number is (571)272-1501.  The examiner can normally be reached on M-F 8am-4:30pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CATHERINE A. SIMONE
Examiner
Art Unit 1781



/Catherine A. Simone/            Primary Examiner, Art Unit 1781